      Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 1 of 21




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

COALITION FOR GOOD
GOVERNANCE, et al.,
                            Plaintiffs,

      v.                                  No. 1:21-cv-02070-JPB

BRAD RAFFENSPERGER, in his of-
ficial capacities as Secretary of State
and member of the Georgia State
Elections Board, et al.,
                            Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; et al.,
              Intervenor-Defendants.


INTERVENOR-DEFENDANTS’ MEMORANDUM IN OPPOSITION TO
    PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
           Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 2 of 21




                                   TABLE OF CONTENTS
Introduction .......................................................................................................... 1
Relevant Background........................................................................................... 2
Argument .............................................................................................................. 5
    I.       The deadline to apply for mail ballots is likely constitutional. .......... 6
             A.        The deadline does not implicate voting rights because there
                       is no constitutional right to vote by mail. .................................. 7
             B.        The deadline does not implicate voting rights because it
                       imposes, at most, idiosyncratic burdens on some voters. ....... 10
    II.      Under the Purcell principle, the equities weigh against entering a
             disruptive federal injunction so close to election day........................ 16
Conclusion .......................................................................................................... 19
Certificate of Compliance .................................................................................. 19
Certificate of Service .......................................................................................... 19




                                                           1
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 3 of 21




                              INTRODUCTION
      Plaintiffs are not the first to ask a federal court to enjoin an election law

just weeks before election day. Litigants filed a record number of these re-

quests in 2020, and their cases virtually all ended the same way: The district
court either denied the injunction or had its injunction stayed by the circuit

court or Supreme Court. See, e.g., New Ga. Proj. v. Raffensperger, 976 F.3d

1278, 1283 & n.2 (11th Cir. 2020) (collecting cases). The “mantra” from Purcell

v. Gonzalez, 549 U.S. 1 (2006)—that “‘lower federal courts should ordinarily

not alter the election rules on the eve of an election’”—has “consistently pointed

… in one direction”: requests for extraordinary relief in election cases should

be denied. New Ga. Proj., 976 F.3d at 1283 (quoting RNC v. DNC, 140 S. Ct.

1205, 1207 (2020)). Yet Plaintiffs do not even cite Purcell in their motion, let

alone try to distinguish it. The Purcell principle alone dooms their motion.

      Plaintiffs are also unlikely to prove that Georgia’s deadline for submit-

ting applications for mail ballots is unconstitutional. Georgia lets voters apply

for mail ballots until 11 days before the election—a deadline that still hasn’t
expired for the upcoming runoff on July 13. The State’s interests in easing ad-

ministration for election officials and facilitating timely voting easily justify

any alleged burdens from the deadline. But this Court doesn’t even have any
burdens to balance: The deadline imposes no relevant burdens because it af-

fects only absentee voting and has no effect on the average, objective voter.

      For all these reasons, the Court should deny Plaintiffs’ motion to prelim-
inarily enjoin Georgia’s 11-day deadline for mail-ballot applications.



                                        1
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 4 of 21




                        RELEVANT BACKGROUND
      Georgia requires candidates for public office to receive “a majority of the

votes.” O.C.G.A. §21-2-501(a)(1). When no candidate crosses the 50% thresh-

old, the two highest vote-getters compete in a runoff. Id. The runoff must be
held 28 days after the general election. Id. Per the Georgia Constitution, the

runoff is not a new election, but “a continuation of the general election.” Ga.

Const. art. II, §2, ¶II. So “only persons who were entitled to vote in the general”

can vote in the runoff. Id.

      Georgia voters can pick one of three ways to vote: in person on election

day, absentee during a generous period of early voting, or absentee by mail.

See O.C.G.A. §21-2-381 (eff. July 1, 2021); §21-2-385 (eff. July 1, 2021); §21-2-

388. Voters do not need an excuse to vote absentee. §21-2-380(b). To use the

mail option, voters must request their ballot via an official application. §21-2-

381(a). The application can be submitted “online, by mail, by fax, or in person.”

Vote by Absentee Ballot, Georgia.gov, bit.ly/3qkX4zD (last visited June 24,

2021); accord O.C.G.A. §21-2-381(a)(1)(A).
      Applications for mail ballots must be received “no later than 11 days

prior to the primary, election, or runoff.” O.C.G.A. §21-2-381(a)(1)(A). This 11-

day deadline was added by SB 202. Under prior law, Georgia did not specify
any cutoff date for submitting mail-ballot applications. That oversight proved

costly in 2020, when Georgia experienced a “dramatic increase” in mail voting.

Election Integrity Act of 2021, §2(3). According to the legislature’s findings, the
“lengthy absentee ballot process” under the prior regime “led to [voter]



                                        2
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 5 of 21




confusion.” §2(9). Because voters could request ballots “in the last few days
before the election,” “many absentee ballots … were not successfully voted or

were returned late.” Id. Georgia thus adopted a clear deadline to help voters

vote, “reduce the burden on election officials” and “boost voter confidence.”
§2(3). With this reform, Georgia joined (according to one source) over a dozen

States that require absentee-ballot applications to arrive at least ten days be-

fore the election. See generally Absentee Ballot Deadlines, Vote.org,

bit.ly/3gDkLiw (last visited June 24, 2021).

      SB 202 goes into effect on July 1. On June 15, Georgia held two special

elections—one for state house district 34 and one for state house district 156.

Norris Decl., Ex. A. No candidate received a majority, so runoffs are scheduled

for July 13. See Ex. B (state calendar); Ex. C (Cobb County calendar); Ex. D

(election results). Voters who plan to vote in the July runoff have been able to

apply for a mail ballot since at least June 16. See, e.g., Ex. E (Cobb County

providing on June 16 an “[a]pplication for [the] July 13, 2021 Special Election

Runoff” to vote by mail). And voters can continue applying for mail ballots
through “July 2, 2021.” Ex. B.

      Plaintiffs are three organizations and 11 individuals. Am. Compl. (Doc.

14) ¶¶2-15. Though SB 202 was signed on March 25, Plaintiffs filed this law-
suit on May 17 and moved for a preliminary injunction on June 14. See Compl.

(Doc. 1) ¶87; Mot. (Doc. 15-1). They now ask this Court to preliminarily enjoin,

for the entire State, the 11-day deadline for mail-ballot applications. See Mot.
1-2 (Doc. 15); Proposed Order 3 (Doc. 15-13). Plaintiffs would not force election



                                       3
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 6 of 21




officials to mail ballots on election day or the day prior, however. See Br. 21
(Doc. 15-1) (citing O.C.G.A. §21-2-384(a)(2) (2020)).

      Plaintiffs’ argument, then, is that voters have a constitutional right to

apply for mail ballots until two days before the election—a position that would
invalidate the application deadlines in over 30 States. See Absentee Ballot

Deadlines, supra. For the July runoffs, Plaintiffs’ position would require elec-

tion officials to accept applications until July 11, instead of July 2. Importantly,

Georgia requires mail ballots to arrive by election day. O.C.G.A. §21-2-

386(a)(1)(F) (eff. July 1, 2021). Yet Plaintiffs provide no evidence about how

late a voter could apply for a mail ballot and realistically expect to both receive

it in the mail and return it by election day. Cf. DNC v. Wis. State Legislature,

141 S. Ct. 28, 37-38 (2020) (Kavanaugh, J., concurring in denial of application

to vacate stay) (“No one thinks that voters who request absentee ballots as late

as [five days before the election] can both receive the ballots and mail them

back in time to be received by election day.”).

      Plaintiffs instead support their request with two declarations, one from
a voter in state house district 34 and one from the Democratic candidate in

that race. See Gray Decl. (Doc. 15-7); Smith Decl. (Doc. 15-10). While both de-

clarants would prefer to vote absentee, neither explains why they cannot apply
for a mail ballot before July 2. Instead, they mistakenly assume that applica-

tions cannot be submitted until the results of the general election are formally

certified. See Gray Decl. ¶7; Smith Decl. ¶7. (For what it’s worth, Cobb County
did certify the election results on June 21. Norris Decl., Ex. F (30:00 to 37:30).)



                                         4
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 7 of 21




                                 ARGUMENT
      A preliminary injunction is an “‘extraordinary and drastic remedy.’”

GeorgiaCarry.Org, Inc. v. U.S. Army Corps of Eng’rs, 788 F.3d 1318, 1322 (11th

Cir. 2015). One should not be granted unless the movant “‘clearly carries its
burden of persuasion on each of [four] prerequisites’”:

      1. A “substantial likelihood of success on the merits.”

      2. An “irreparable injury.”

      3. An injury that “outweighs possible harm” to others.

      4. And service of the “public interest.”

Id. The movant’s “‘[f]ailure to show any of the[se] four factors … is fatal.’” Cal-

lahan v. HHS, 939 F.3d 1251, 1265 n.13 (11th Cir. 2019).

      This standard is heightened when a preliminary injunction would give

the movant “practically all of the relief” it seeks in the case. Miami Beach Fed.

Sav. & Loan Ass’n v. Callander, 256 F.2d 410, 415 (5th Cir. 1958). Here, for

example, a preliminary injunction would not simply maintain the status quo

until the end of trial; it would permanently change the rules for the July runoff,
plus any other election that begins and ends before this case concludes. This

sort of preliminary injunction “should not be granted except in rare instances

in which the facts and law are clearly in favor of the moving party.” Id.; see,
e.g., Disability L. Ctr. of Alaska v. Meyer, 484 F. Supp. 3d 693, 698-99 (D.

Alaska 2020) (applying this heightened standard where the preliminary in-

junction would have required the State to mail additional absentee-ballot ap-
plications in the upcoming election).



                                        5
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 8 of 21




      Movants do not satisfy the normal standard for a preliminary injunction,
let alone the heightened one. Their challenge to the 11-day deadline for mail-

ballot applications lacks merit. And the equities do not favor their late-break-

ing attempt to change the rules. Their motion should be denied.

I.    The deadline to apply for mail ballots is likely constitutional.
      Despite Plaintiffs’ rhetoric, Br. 22 (Doc. 15-1), “reasonable election dead-

lines do not ‘disenfranchise’ anyone under any legitimate understanding of

that term,” Wis. State Legislature, 141 S. Ct. at 35 (Kavanaugh, J., concurring).

As the State will explain, the 11-day deadline for mail-ballot applications eas-

ily passes any balancing test. The deadline “simply” requires voters to “take
reasonable steps and exert some effort to ensure that their [applications] are

submitted on time.” New Ga. Proj. v. Raffensperger, 976 F.3d 1278, 1282 (11th

Cir. 2020). Voters who fail to apply “prior to the cutoff date” are not burdened
by the deadline, but by their “own failure to take timely steps to [apply].” Ro-

sario v. Rockefeller, 410 U.S. 752, 758 (1973). Any burden would be more than
justified by the State’s interests in “conducting an efficient election,” “main-

taining order,” avoiding voter confusion, facilitating voting, and “preventing

voter fraud.” New Ga. Proj., 976 F.3d at 1282.
      But no balancing is even needed because Plaintiffs’ claim has two more
fundamental flaws. First, regulations of absentee voting, like the deadline

challenged here, do not implicate the right to vote at all; Georgians remain free
to vote in person, and there is no constitutional right to vote by mail. Second,
the deadline imposes, at most, only idiosyncratic burdens on some voters—not


                                        6
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 9 of 21




the kind of generalized, categorical burdens that count under the Anderson-
Burdick test. These legal errors permeate the claims in this case, as well as the

other six cases that challenge SB 202. They make Plaintiffs unlikely to succeed

on the merits here.

      A.    The deadline does not implicate voting rights because
            there is no constitutional right to vote by mail.
      Georgia’s 11-day deadline affects only one form of voting: absentee by

mail. It has no effect on in-person voting—either on election day or during the

generous period of early voting. Because in-person voting is available and un-

affected by the challenged deadline, “the right to vote is not ‘at stake.’” Tex.

Democratic Party v. Abbott, 961 F.3d 389, 404 (5th Cir. 2020) (quoting McDon-

ald v. Bd. of Election Comm’rs of Chi., 394 U.S. 802, 807 (1969)).

      The Constitution guarantees one method of voting; “there is no constitu-

tional right to an absentee ballot.” Mays v. LaRose, 951 F.3d 775, 792 (6th Cir.

2020); accord Tully v. Okeson, 977 F.3d 608, 611 (7th Cir. 2020) (“[U]nless a

state’s actions make it harder to cast a ballot at all, the right to vote is not at

stake.”). When States impose a limit on absentee voting, but not in-person vot-
ing, “[i]t is … not the right to vote that is at stake … but a claimed right to

receive absentee ballots”—which the Supreme Court has said is not a consti-

tutional right. McDonald, 394 U.S. at 807. As the Fifth Circuit explained dur-
ing the pandemic, the Constitution is not violated “unless … the state has ‘in

fact absolutely prohibited’ the plaintiff from voting.” Tex. Democratic Party,




                                        7
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 10 of 21




961 F.3d at 404. And “permit[ting] the plaintiffs to vote in person,” as Georgia
does, “is the exact opposite of ‘absolutely prohibit[ing]’ them from doing so.” Id.

      The Supreme Court announced this rule “unambiguously” in McDonald.

New Ga. Proj., 976 F.3d at 1288 (Lagoa, J., concurring). There, Illinois law
allowed some classes of voters to cast absentee ballots, but not people in jail.

McDonald, 394 U.S. at 803-04. When inmates who couldn’t post bail challenged

the law, the Supreme Court unanimously held that “the right to vote” was not

“at stake.” Id. at 807. There is no “right to receive absentee ballots.” Id. Illinois’

rules on absentee voting “d[id] not themselves deny … the exercise of the fran-

chise” because they only “ma[d]e voting more available to some groups.” Id. at

807-08 (emphasis added). And Illinois’ election code “as a whole” did not “deny

… the exercise of the franchise” either. Id. Illinois had not “precluded [the in-

mates] from voting” because the inmates had potential options to vote in per-

son. Id. at 808 & n.6. In other words, the inmates’ constitutional claims failed

because they were not “absolutely prohibited from voting by the State.” Id. at

808 n.7.
      When Intervenors raised this same point in New Georgia Project, the

Eleventh Circuit agreed. Compare Amicus Br. of RNC & GAGOP, 2020 WL

5757920, at *4 (11th Cir. Sept. 23, 2020) (“Georgia’s Election Day deadline does
not implicate the right to vote at all.”), with 976 F.3d at 1281 (“Georgia’s Elec-

tion Day deadline does not implicate the right to vote at all.”). In that case, the

Eleventh Circuit stayed a preliminary injunction against Georgia’s deadline
for returning mail ballots. That deadline, the Eleventh Circuit explained, “does



                                          8
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 11 of 21




not implicate the right to vote at all” because “Georgia has provided numerous
avenues” to vote, including “early in-person voting” and “vot[ing] in person on

Election Day.” 976 F.3d at 1281. Though New Georgia Project is not a binding

precedent, see id. at 1280 n.1, it is correct and persuasive. The Eleventh Circuit
was applying the test for a stay pending appeal, after all, and that test turns

on the same four factors that govern motions for a preliminary injunction. Id.

at 1280.

      This Court should reject Plaintiffs’ suggestion that in-person voting is

somehow not a safe alternative. Cf. Br. 23 (Doc. 15-1). Courts rejected this ar-

gument even during the height of the pandemic. See, e.g., New Ga. Proj., 976

F.3d at 1281, 1284; DNC v. Bostelmann, 977 F.3d 639, 642-43 (7th Cir. 2020);

Tex. Democratic Party, 961 F.3d at 404-05. For good reason: Georgia’s officials

have decided that in-person voting is safe, and federal courts lack the exper-

tise, competence, accountability, or authority to override that decision. See,

e.g., Wis. State Legislature, 141 S. Ct. at 32 (Kavanaugh, J., concurring). Over-

riding Georgia’s decision would make even less sense today, with vaccines
freely available, infections plummeting, and society reopened. See Norris Decl.,

Ex. G (statement of Governor Kemp). While some voters might subjectively

fear voting in person, courts “cannot hold private citizens’ decisions to stay
home for their own safety against the State.” Thompson v. Dewine, 959 F.3d

804, 810 (6th Cir. 2020). And Plaintiffs’ declarants are not afraid: They either

voted in person recently, see Gray Decl. ¶6, or encouraged others to do so, see




                                        9
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 12 of 21




Norris Decl., Ex. H (urging voters to “stay in line”); Ex. I (urging voters to “get
out and vote” and “bring a friend or two with you”).

      In short, the “fundamental right to vote” is “the ability to cast a ballot”—

“not the right to do so in a voter’s preferred manner, such as by mail.” Tully,
977 F.3d at 613 (emphasis added). Because Georgia’s 11-day deadline affects

only mail voting, Plaintiffs’ constitutional challenge necessarily fails.

      B.    The deadline does not implicate voting rights because it
            imposes, at most, idiosyncratic burdens on some voters.
      Plaintiffs’ constitutional challenge fails for another fundamental reason.

Right-to-vote claims are assessed under Anderson-Burdick, the balancing test

derived from the Supreme Court’s decisions in Anderson v. Celebrezze, 460 U.S.

780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992). The Anderson-Bur-

dick test “requires [courts] to weigh the burden imposed by the law against the

state interests justifying the law.” Jacobson v. Fla. Sec’y of State, 974 F.3d

1236, 1261 (11th Cir. 2020) (citing Common Cause/Ga. v. Billups, 554 F.3d

1340, 1352 (11th Cir. 2009)). But as the Eleventh Circuit recently explained—

quoting Justice Scalia’s concurrence in Crawford—courts “‘have to identify a
burden before [they] can weigh it.’” Id. (quoting Crawford v. Marion Cnty. Elec-

tion Bd., 553 U.S. 181, 205 (2008) (Scalia, J., concurring in the judgment)). The

only burdens that Plaintiffs assert are legally “irrelevant” because they are
“special burden[s] on some voters,” not categorical burdens on all voters. Craw-

ford, 553 U.S. at 204 (Scalia, J., concurring in the judgment).




                                        10
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 13 of 21




      Plaintiffs try to argue that the 11-day deadline makes it impossible for
any voter to obtain a mail ballot for a runoff. Plaintiffs assume that no one can

apply for a mail ballot until the Secretary of State certifies the results of the

general election. Absent certification, they say, no one can know whether there
will even be a runoff. And because the Secretary might not certify the results

until 11 days before the runoff, Plaintiffs fret that the window to apply for mail

ballots might never open. See Br. 21-22 (Doc. 15-1).

      Plaintiffs misunderstand Georgia law. The date for the runoff is set by

law. See O.C.G.A. §21-2-501(a)(1) (“Unless such date is postponed by a court

order, such runoff shall be held on the twenty-eighth day after the … elec-

tion.”). So the date for the July runoff is, and always has been, July 13. See

Norris Decl., Ex. B. By the end of the night on June 15 it was clear that no

candidate had won 50% of the votes and that a runoff would be held on July 13.

See Exs. C, D. That’s why counties have been accepting mail-ballot applications

for the July runoff since at least June 16—the day after the general election.

See Ex. E. As one of Plaintiffs’ declarants said immediately after the general
election, the July 13 runoff is “official” and “voting’s open.” Ex. J; see also Ex. K

(announcing on election night that “the votes have been counted” and “it’s clear

we will be advancing to the runoff” “on July 13th”). Plaintiffs cite no evidence
that applications for mail ballots are currently being rejected or that any elec-

tion official is waiting for the Secretary’s certification. Every Georgian who

wants to vote by mail in the runoff can apply for a ballot now—the July 2 dead-
line hasn’t even arrived.



                                         11
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 14 of 21




      The only possible burdens imposed by Georgia’s 11-day deadline, then,
would be highly idiosyncratic. The deadline cannot prevent someone from vot-

ing unless that person (for some unique reason) cannot apply for a mail ballot

until ten days before the election, cannot vote in person during the early-voting
period, and cannot vote in person on election day. If such people exist at all,

they are incredibly rare. More to the point, Plaintiffs make no effort to “quan-

tify” the number of people who fall into this category. Crawford, 553 U.S. at

200 (op. of Stevens, J.); Common Cause/Ga., 554 F.3d at 1354. And even if they

had, “[z]eroing in on the abnormal burden experienced by a small group of vot-

ers is problematic at best, and prohibited at worst.” Ne. Ohio Coal. for the

Homeless v. Husted, 837 F.3d 612, 631 (6th Cir. 2016).

      The better view, as Justice Scalia explained in Crawford, is that burdens

arising from “the peculiar circumstances of individual voters” are legally “ir-

relevant.” 553 U.S. at 204-06 (Scalia, J., concurring in the judgment). Georgia’s

11-day cutoff for mail-ballot applications is a “generally applicable, nondis-

criminatory voting regulation.” Id. at 205; see New Ga. Proj., 976 F.3d at 1281.
Because it imposes no burdens on voters “categorically,” it imposes no relevant

burdens at all. 553 U.S. at 206 (Scalia, J., concurring in the judgment).

      This categorical approach to Anderson-Burdick follows from several Su-
preme Court precedents:

      • In holding that Hawaii’s ban on write-in voting “impose[d] only
        a limited burden on voters’ rights,” Burdick looked at the ban’s
        effect on voters generally, rather than on the plaintiff specifi-
        cally. 504 U.S. at 436-37, 439. (Indeed, it was the dissent in



                                       12
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 15 of 21




         Burdick that focused on the law’s impact on “some individual
         voters.” Id. at 448 (Kennedy, J., dissenting).)

      • In rejecting voters’ challenge to Oklahoma’s primary election,
        Clingman v. Beaver emphasized that “Oklahoma’s semiclosed
        primary system does not severely burden the associational
        rights of the state’s citizenry” generally—irrespective of its spe-
        cific effect on the individual plaintiffs. 544 U.S. 581, 593 (2005).

      • Storer v. Brown likewise held that the “sever[ity]” of Califor-
        nia’s ballot-access requirements must be assessed based on “the
        nature, extent, and likely impact” of those requirements—not
        the known impact on the specific candidates who were plain-
        tiffs. 415 U.S. 724, 738 (1974) (emphasis added).

See also Crawford, 553 U.S. at 206-07 (Scalia, J., concurring in the judgment)
(analyzing other precedents).

      Common sense also supports the categorical approach. Given inevitable

differences in voters’ circumstances, every voting requirement “affects differ-
ent voters differently.” Id. at 205. But those different effects are not different

“burdens” imposed by a generally applicable law; they “are no more than the

different impacts of the single burden that the law uniformly imposes on all

voters.” Id. The Constitution does not prohibit mere disparate impacts. Id. at

207 (citing Washington v. Davis, 426 U.S. 229, 248 (1976)). Holding otherwise

would imply that every voting requirement in every State is subject to invali-

dation whenever any voter’s personal, idiosyncratic circumstances make that

requirement particularly difficult. The Constitution does not tell courts to in-

ject case-by-case hardship waivers into every election law. It entrusts state

legislatures with making these policy decisions. See U.S. Const., art. I, §4;



                                       13
         Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 16 of 21




art. II, §1; amend. X. This constitutional design militates against the “sort of
detailed judicial supervision” that a “voter-by-voter examination of the bur-

dens of voting regulations” would require. Crawford, 553 U.S. at 208 (Scalia,

J., concurring in the judgment).
      Though Justice Scalia was writing only for himself and two others in

Crawford, his concurrence accurately describes the governing law. As he ex-

plained, the categorical approach comes from several Supreme Court prece-

dents—all good law, all binding. See id. at 206-07. The lead opinion in Craw-

ford, moreover, “neither reject[ed] nor embrace[d]” the categorical approach.

Id. at 208. It didn’t need to because the plaintiff there failed to “provide any

concrete evidence of the burden” that the law imposed “on any class of voters.”

Id. at 201-02 (op. of Stevens, J.). Several lower courts have thus followed Jus-

tice Scalia’s concurrence as an accurate statement of the law. See, e.g., Rich-

ardson v. Tex. Sec’y of State, 978 F.3d 220, 236 (5th Cir. 2020); Ne. Ohio Coal.,

837 F.3d at 663 (Keith, J., concurring in part, dissenting in part) (“The Major-

ity relies in part on Justice Scalia’s concurrence in Crawford ….”). The Elev-
enth Circuit has also relied on it. See, e.g., Jacobson, 974 F.3d at 1261; Greater

Birmingham Ministries v. Sec’y of State for Ala., 992 F.3d 1299, 1327 (11th Cir.

2021).
      The categorical approach indisputably applies to requests for facial re-

lief. As Crawford’s lead opinion explains, a facial challenge “must fail where

the statute has a ‘plainly legitimate sweep,’” so courts evaluating a facial chal-
lenge must focus on an election law’s “broad application to all … voters.” 553



                                       14
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 17 of 21




U.S. at 202-03 (op. of Stevens, J.). That an election law imposes “an unjustified
burden on some voters,” the lead opinion reiterated, cannot “invalidate the en-

tire statute.” Id. at 203; accord id. at 198-200 (evaluating the burden on “most

voters” and explaining that an unjustified burden on “a few voters” is “by no
means sufficient”). As a court recently explained in another case involving In-

tervenors, a plaintiff cannot maintain a facial challenge “based only on burdens

tied to the peculiar circumstances of individual voters.” League of Women Vot-

ers of Minn. Educ. Fund v. Simon, 2021 WL 1175234, at *8 (D. Minn. Mar. 29,

2021). Nor, of course, can a plaintiff obtain a “statewide” preliminary injunc-

tion for “all voters” when the challenged law only “imposes ‘excessively bur-

densome requirements’ on some voters.” Brakebill v. Jaeger, 905 F.3d 553, 558

(8th Cir. 2018).

      Yet Plaintiffs seek facial, statewide relief without proving excessive bur-

dens on all voters. They ask this Court to enjoin Georgia’s 11-day deadline

across the board. See Mot. (Doc. 15); Proposed Order (Doc. 15-13). They do not

ask for as-applied relief for any “particular persons.” Cf. Frank v. Walker, 819
F.3d 384, 386 (7th Cir. 2016). Even if that kind of relief were permissible (and

it isn’t, see Crawford, 553 U.S. at 208 (Scalia, J., concurring in the judgment)),

the organizational Plaintiffs lack standing to seek as-applied relief, see Free
Speech Coal., Inc. v. Att’y Gen. U.S., 974 F.3d 408, 421-22 (3d Cir. 2020). And

no individual voter would be entitled to a preliminary injunction because the

window to apply for mail ballots is still open. Individuals who need to apply




                                       15
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 18 of 21




late should apply now. Plaintiffs’ request for a statewide injunction is both un-
necessary and unlawful.

II.   Under the Purcell principle, the equities weigh against enter-
      ing a disruptive federal injunction so close to election day.
      That Plaintiffs are unlikely to succeed on the merits dooms their motion.

Plaintiffs’ arguments on irreparable harm, the balance of equities, and the pub-

lic interest all assume they are right on the merits. See Br. 24-25 (Doc. 15-1).

Because they are wrong, this Court “need not consider” those factors to deny

Plaintiffs’ motion. GeorgiaCarry.Org, 788 F.3d at 1329.

      But even if Plaintiffs had proven a likely violation of the Constitution,

their motion still should be denied. In election cases, Plaintiffs also must over-

come the Purcell principle. Based on Purcell, the Supreme Court has “repeat-

edly” instructed “lower federal courts” not to “alter the election rules on the eve

of an election.” RNC, 140 S. Ct. at 1207. This principle defeated virtually every

emergency request to enjoin a state election law in the last cycle. See, e.g., New

Ga. Proj., 976 F.3d at 1283 & n.2; Ariz. Democratic Party v. Hobbs, 976 F.3d

1081, 1086-87 (9th Cir. 2020); Bostelmann, 977 F.3d at 641-42. Importantly,
Purcell is a sufficient basis to deny a preliminary injunction. See Purcell, 549

U.S. at 5 (granting a stay while expressing “no opinion” on the underlying mer-

its); Riley v. Kennedy, 553 U.S. 406, 426 (2008) (explaining that Purcell “re-
quire[s] courts to allow elections to proceed despite pending legal challenges”).

      The Purcell principle guards against judicial interference in approaching

elections, “assuring voters that all will play by the same, legislatively enacted



                                        16
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 19 of 21




rules.” New Ga. Proj., 976 F.3d at 1284. This principle of noninterference pro-
motes “[c]onfidence in the integrity of our electoral processes,” which “is essen-

tial to the functioning of our participatory democracy.” Purcell, 549 U.S. at 4.

And it protects against “voter confusion and [the] consequent incentive to re-
main away from the polls.” Id. at 4-5. The Purcell principle also promotes “the

public interest in orderly elections.” Benisek v. Lamone, 138 S. Ct. 1942, 1944-

45 (2018). Running an election is a “complicated endeavor,” requiring a “mas-

sive coordinated effort” by many “officials and volunteers.” Wis. State Legisla-

ture, 141 S. Ct. at 31 (Kavanaugh, J., concurring). Even “seemingly innocuous

late-in-the-day judicial alterations to state election laws can interfere with ad-

ministration of an election and cause unanticipated consequences.” Id.

      Plaintiffs’ motion falls well within Purcell’s forbidden window. The July

runoff is just a few weeks away, and the July 2 deadline for mail-ballot appli-

cations is even closer. See, e.g., North Carolina v. League of Women Voters of

N.C., 574 U.S. 927 (2014) (staying a lower-court order that changed election

laws 32 days before the election); Husted v. Ohio State Conference of NAACP,
573 U.S. 988 (2014) (61 days); Purcell, 549 U.S. 1 (33 days); Bostelmann, 977

F.3d at 642 (six weeks before the election and four weeks before the challenged

deadline). In fact, “we are not on the eve of the election—we are in the middle
of it.” New Ga. Proj., 976 F.3d at 1283. As explained, the runoff is merely a

continuation of the general election, and absentee voting for the runoff has al-

ready begun.




                                       17
       Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 20 of 21




      Plaintiffs offer no response to Purcell in their motion. Any new responses
in their reply will be unpersuasive. While it was not clear until June 15 that

the July 13 runoff would be necessary, it was always a possibility, and Plain-

tiffs have known since March that SB 202 would go into effect on July 1. Yet
Plaintiffs waited three months to file this motion—when preparations for the

runoff were already underway. See Dobson v. Dunlap, 576 F. Supp. 2d 181,

187-88 (D. Me. 2008) (denying a preliminary injunction in an election case

when the plaintiff waited three months to file it).

      Nor can Plaintiffs rely on the fact that SB 202 itself changed the law. “It

is one thing for state legislatures to alter their own election rules … It is quite

another thing for a federal district court to swoop in and alter carefully consid-

ered and democratically enacted state election rules when an election is immi-

nent.” Wis. State Legislature, 141 S. Ct. at 31 (Kavanaugh, J., concurring).

Election officials in Georgia are aware that SB 202 has passed and have been

preparing to comply with it. A preliminary injunction from a federal court will

require election administrators to now “understand the court’s injunction, then
devise plans to implement that late-breaking injunction, and then determine

as necessary how best to inform voters, as well as state and local election offi-

cials and volunteers, about those last-minute changes.” Id. Especially given the
likelihood of a “conflicting” stay order on appeal, the risk of “voter confusion”

and the “consequent incentive to remain away from the polls” is unacceptably

high. Purcell, 549 U.S. at 4-5.




                                        18
      Case 1:21-cv-02070-JPB Document 22 Filed 06/24/21 Page 21 of 21




                               CONCLUSION
      This Court should deny Plaintiffs’ motion for a preliminary injunction.

                                        Respectfully submitted,

Dated: June 24, 2021                    /s/ Cameron T. Norris

John E. Hall, Jr.                       Tyler R. Green (pro hac vice)
  Georgia Bar No. 319090                Cameron T. Norris (pro hac vice)
William Bradley Carver, Sr.             Steven C. Begakis (pro hac vice)
  Georgia Bar No. 115529                CONSOVOY MCCARTHY PLLC
W. Dowdy White                          1600 Wilson Blvd., Ste. 700
  Georgia Bar No. 320879                Arlington, VA 22209
HALL BOOTH SMITH, P.C.                  (703) 243-9423
191 Peachtree St. NE, Ste. 2900         tyler@consovoymccarthy.com
Atlanta, GA 30303                       cam@consovoymccarthy.com
(404) 954-6967                          steven@consovoymccarthy.com

              Counsel for the RNC, NRSC, NRCC, and GAGOP




                    CERTIFICATE OF COMPLIANCE

      I certify that this answer complies with Local Rule 5.1(B) because it uses

13-point Century Schoolbook font.
                                           /s/ Cameron T. Norris

                         CERTIFICATE OF SERVICE

      On June 24, 2021, I e-filed this answer on ECF, which will serve every-
one requiring service.
                                           /s/ Cameron T. Norris




                                      19
